Citation Nr: 1510845	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  11-21 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for degenerative joint disease (DJD) of the right knee.

2. Entitlement to service connection for DJD of the left knee.

3. Entitlement to service connection for peripheral vascular disease (PVD) of the right leg.

4. Entitlement to service connection for PVD of the left leg.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from July 1952 to July 1956.  He had verified Air Force Reserve service from July 1956 to September 1956 and verified service in the Air National Guard of North Carolina from September 1956 to September 1959.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran testified before the undersigned at a Travel Board hearing held in February 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On review, the Board remands these matters for the following reasons.

First, additional service records should be sought.  A Personnel Information Exchange System (PIES) request for information only verified the Veteran's active duty period.  The Veteran and his spouse testified that he was affiliated with the military until 1965 and that his service with the Air Force Reserve and Air National Guard was full time service.  See Bd. Hrg. Tr. at 6, 12.  On his September 2009 claim he also noted that he served on active duty from July 1952 to September 1965.  Current records only show periods of Reserve and National Guard service until September 1959 and do not reflect whether the Veteran had full time service in the Reserves or National Guard, as opposed to periods of active duty for training and inactive duty training.  

Second, outstanding VA treatment records from the 1960s should be sought.  In this regard, the Veteran testified and a September 2009 VA Fayetteville treatment record reflects that he has had chronic bilateral knee pain since the 1960s.  See Bd. Hrg. Tr. at 4.  It appears that the Veteran sought treatment at the VA medical facility in Johnson City, Tennessee (Dr. D.T.).  See Bd. Hrg. Tr. at 5, 13.  As these records are not associated with the casefile, the AOJ should obtain such VA treatment records from the 1960s onward referable to the treatment of the Veteran's knees/legs and associate these records with the casefile.

Third, the Veteran should be afforded a VA examination to identify (a) the current manifestations of the Veteran's bilateral knee and leg disabilities and (b) the likely etiology of the bilateral knee and leg disabilities.  The Veteran was afforded a VA examination in April 2011 for bilateral DJD of his knees.  The examiner opined that bilateral DJD of the knees was not caused by or a result of his duties as an aircraft mechanic.  She reasoned that there were no complaints of knee pain or injury found in the service medical records and that there was no documentation of knee problems until 2009 when severe DJD was found.  This opinion appears to not be based on the Veteran's entire period of service as he described at his hearing and in his application for benefits and the examiner also relied on potentially incomplete service records in rendering her opinion.  Consequently, the Board finds that there is a duty to obtain a new examination/opinion for the bilateral knees.

Additionally, there is no examination of record for the bilateral PVD (or bilateral leg disability).  X-ray studies of the bilateral knees from September 2009 show that the Veteran had a vascular clip in his right and left medial thighs.  The radiologist's impression was PVD.  The record contains a possible bilateral PVD diagnosis, and an indication, through the Veteran's competent testimony, that the disabilities may be related to his service.  There is not, however, sufficient evidence to address the question of whether there is a nexus between the bilateral PVD and his service.  An examination and opinion are warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the National Personnel Records Center, the Records Management Center, the Veteran's unit(s), or any other appropriate entity, to verify the dates of the Veteran's service in the Air National Guard of North Carolina and Air Force Reserve, to include the dates for each period of active duty for training and inactive duty for training that he attended, as well as all periods of active duty.  

2.  Obtain the Veteran's complete personnel record and service treatment records, to include from his service in the Air Force Reserve and Air National Guard.

3. Obtain any outstanding and relevant VA treatment records from the 1960s onward, to include from the VA medical facility in Fayetteville, North Carolina and Johnson City, Tennessee, referable to treatment received for the bilateral legs/knees.

4. After records development is completed to the extent possible, schedule the Veteran for a VA examination to determine the nature of his current bilateral knee and bilateral leg disabilities, and to obtain an opinion as to whether such disabilities are possibly related to service.  The entire claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.

Following review of the claims file and examination of the Veteran, the examiner should identify all current bilateral knee and bilateral leg disabilities, to include a determination as to whether the Veteran has PVD in either of his legs.  For each disability identified for the bilateral knees and bilateral legs, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disability manifested in or is otherwise related to any period of active duty, active duty for training, or inactive duty for training, including any symptomatology therein.  Also indicate whether it is as likely as not that right and left knee DJD manifested within one year after separation from active duty in July 1956.

A rationale for all opinions expressed should be provided.  The examiner should specifically consider the Veteran's credible statements and testimony as to the injury he has sustained in all relevant periods of service as a result of performing his duties as an aircraft mechanic.  

5. Then, the record should again be reviewed.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




